FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRlCT OF COLUMBIA MAY j jr 2[]1[]
Clerk, U.S, District & Bankruptcy

) Courts for the District of Columbla
Nathaniel Agosta Hinds, )
)
Plaintiff, )
)

v, ) Civil Action No.  
)
Fich Bacanmore et al., )
)
Defendants. )
)
MEMORANDUM OPlNION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a resident of the District of Columbia, sues an individual listed as either
working or residing in the District, as well as the State of Maryland, the federal govemment and
a local union based in Lanham, Maryland, for fraud. The complaint does not present a federal

question and does not provide a basis for diversity jurisdiction because the plaintiff and at least

one defendant "reside” in the same state and no amount in controversy is pleaded. A separate

Order of dismissal accompanies this Memorandum Opinion.

Ce»»  /?Loyckv

/ United States District Judge
Date: May  ,201()